Citation Nr: 1439789	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-21 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability, claimed as degenerative disc disease and a herniated disc.

2.  Entitlement to service connection a left knee disability.

3.  Entitlement to service connection a right knee disability.

4.  Entitlement to service connection for bilateral lower extremity neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran was a member of the Pennsylvania Army National Guard (ARNG) from April 1979 to September 2004.  He had a period of initial active duty for training (ACDUTRA) from April 1979 to July 1979, and periods of active duty from April 1984 to October 1985 and November 1990 to January 1991.  He additionally had other, shorter periods of ACDUTRA and inactive duty for training (INACDUTRA).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In May 2013, the Veteran testified at a hearing held before the undersigned Acting Veterans Law Judge via videoconference from the RO.  A transcript of the hearing is associated with the Veteran's virtual claims file.  The Veteran also submitted additional evidence in May 2013, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issue of entitlement to service connection for neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's in-service duties required him to maintain M1A1 Abrams tanks, to include climbing off and on the tanks several times daily for many years.

2.  The Veteran's currently diagnosed degenerative disc disease of the lumbar spine are related to active service.  

3.  The Veteran's currently diagnosed chondromalacia of the bilateral knees is related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of a low back disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection of a left knee disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection of a right knee disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.



II.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "Active military service" includes periods of ACDUTRA where a disease or injury was incurred which caused the claimed disability, and INACDUTRA where an injury resulted in disability.   See 38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Back Disability

The Veteran alleges that he injured his back during service while lifting heavy ammunition; he in effect reports a series of wear and tear injuries occurring at each period of ACDUTRA and INACDUTRA, particularly since 1994, when he left the aviation corps and became a tank crewmember.  He further injured it in 2004 when he exited his truck and stepped onto a slippery running board and hit his back on the side of the running board while on official travel during a period of ACDUTRA or INACDUTRA.

According to DA Form 1059, the Veteran completed training to become an armor crewman.  Pennsylvania ARNG records indicate that the Veteran had periods of ACDTURA from January 2, 2004 to January 6, 2004; January 9, 2004 to January 11, 2004.

VA and private treatment records indicate current diagnoses of degenerative disc disease and herniated degenerative disc disease of the lumbosacral spine. 

At a June 2008 VA examination, the examiner opined that the Veteran's degenerative disc disease is more likely than not related to service duty requiring heavy lifting for tank maintenance.  He reasoned that the repeated stress of heavy weight bearing caused the Veteran's back disability.  He further opined that the Veteran's back disability was related to the Veteran's bilateral knee condition.  He reasoned that the Veteran's chronic low back lumbar muscle stress was related to unsteady gait caused by the bilateral knee pain.  

The Veteran submitted a May 2008 letter from Dr. M.H. who has treated the Veteran for his herniated disc of the lumbar spine.  He noted the Veteran's history of tank maintenance.  He opined that "it is more likely than not that the injuries that [the Veteran] has [are] a result of his previous history in the military."

The Veteran also submitted a May 2008 letter from Dr. J.D. who has treated the Veteran's lower back pain.  He noted the Veteran's previous service history and opined that the Veteran's back disability was related to his duties as a crew member on a tank and a helicopter pilot.

The Veteran further submitted a June 2008 letter from Dr. F.K. who has treated the Veteran for his low back and knee pain.  He noted that the Veteran's problems are degenerative in nature and "it is more likely than not that [the Veteran's] problems can be attributed to his repeated climbing on and jumping off his vehicle [in service]."  

The Veteran submitted a statement from Staff Sergeant L.K. who was present when the Veteran slipped off of the running board while exiting a truck.  He also submitted a statement from Master Sergeant G.H. who stated that he served with the Veteran during active duty and INACDUTRA and stated that the Veteran was a tank crew member who participated in loading of ammunition off and on the tanks, which was a very physically demanding task.  He also stated that the Veteran complained of back and knee pain when climbing off and on the combat vehicles.  

There is competent and credible evidence from the Veteran and his former colleagues which establish that the Veteran suffered injury to his back as a result of his job requirements in service.  While no official corroboration of any back injury is of record, the Veteran has submitted multiple sworn statements from other service members attesting to the incident.  There is no basis in the record upon which to question the credibility of these multiple internally consistent reports, and eyewitness descriptions of observed events are competent.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is also medical evidence of record which indicates that there is a nexus between the Veteran's back disability and service.  The opinions are adequate and supported by appropriate rationale.  There is no contrary medical evidence of record.  

Accordingly, the preponderance of the evidence of record supports the Veteran's claim, and service connection for a back disability is warranted.

Left and Right Knee Disabilities 

As the analysis with respect to each knee is identical, they are discussed together.

The Veteran alleges that he injured his knees during service when he climbed up and down off the tanks on which he worked.  Again, he is reporting along series of wear and tear injuries on his knees, mainly while on ACDUTRA and INACDUTRA.

At a June 2008 VA examination, the examiner opined that the Veteran's chondromalacia patellae and arthritis of the bilateral knees were at least as likely as not related to service.  He reasoned that the Veteran's history of kneeling on metal and heavy weight lifting caused the current disabilities.  

The Veteran submitted a May 2008 letter from Dr. M.H. who has treated the Veteran for his chondromalacia and severe arthritic changes in the knee.  He noted the Veteran's history of tank maintenance.  He opined that "it is more likely than not that the injuries that [the Veteran] has [are] a result of his previous history in the military."

The Veteran further submitted a June 2008 letter from Dr. F.K. who has treated the Veteran for his low back and knee pain.  He noted that the Veteran's problems are degenerative in nature and "it is more likely than not that [the Veteran's] problems can be attributed to his repeated climbing on and jumping off his vehicle [in service]."  

There is competent and credible evidence from the Veteran and his former colleagues which establish that the Veteran suffered injury to his knees as a result of his job requirements in service.  There is also medical evidence of record indicates that there is a nexus between the Veteran's bilateral knee disability and service.  The opinions are adequate and supported by appropriate rationale.  There is no contrary medical evidence of record.  

Accordingly, the preponderance of the evidence of record supports the Veteran's claim, and service connection for right and left knee disabilities is warranted.


ORDER

Entitlement to service connection for a back disability is granted.

Entitlement to service connection for a left knee disability is granted.  

Entitlement to service connection for a right knee disability is granted.



REMAND

Remand is required to ensure full compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, at the June 2008 VA examination, the examiner noted that the electromyography (EMG) that a private neurologist, Dr. M.A., referenced in his treatment records is not of record.  He opined:

The Veteran has some chronic conditions.  The peripheral neuropathy is probably related to chronic alcohol abuse as suggested by the previous neurologist.  There are some superimposed sensory symptoms, which are radicular in nature, secondary to lumbosacral spine degenerative joint disease L4-L5 and L5-S1.  In my opinion, his neuropathy in his legs is not likely related to his knee condition or lumbosacral spine degenerative joint disease, for the most part.  The degenerative disc disease in the spine is less likely than more related to his chronic knee condition and neuropathy.  I have requested the EMG report from his non-VA neurologist also.  

In an addendum, the examiner noted that the Veteran could not provide the EMG report and that there were no further changes in his opinion.  No EMG report has been associated with the Veteran's claims folder.  On remand, efforts should be made to request any outstanding records from Dr. M.A.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Second, based on the June 2008 VA examiner's report, the Veteran may suffer from "some superimposed sensory symptoms, which are radicular in nature, secondary to lumbosacral spine degenerative joint disease."  The Veteran has not been provided notice regarding secondary service connection.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.

Third, on the Veteran's May 2008 VA Form 21-4142, he stated that he was diagnosed with neuropathy after he was discharged from the hospital in December 2005 by Dr. F.K.  He further stated that Dr. F.K. referred him to Dr. M.A., a neurologist, who treated him until his insurance ran out.  He subsequently has been treated at the VA Hospital Clinic in Pottsville, Pennsylvania.  There are no VA treatment records associated with the Veteran's claims folder.  On remand, VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Fourth, the Board also finds further medical inquiry necessary.  The June 2008 VA examiner provided an opinion which is largely based on an incomplete factual basis - namely the Veteran's missing EMG report.  Therefore, the Board finds the examination inadequate for adjudication purposes and remands for a new examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information regarding secondary service connection.

2.  Request that the Veteran provide properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each private care provider who has treated him for neuropathy; a release for Dr. M.A. must be specifically requested.   as well as any other records, not already of record, that are relevant to the claim.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete medical records, in particular the EMG report of Dr. M.A.

The Veteran should be informed that in the alternative he may obtain and submit the records himself.  All attempts to secure the above-referenced evidence must be documented in the claims file.  

3.  Associate with the claims file complete VA treatment records from the medical center in Lebanon, Pennsylvania, and all associated clinics, as well as any other VA facility identified by Veteran or in the record.

4.  After the development requested above is complete, schedule the Veteran for a VA neurological examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that expressly addresses the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's neuropathy of the lower extremities was caused or aggravated by military service.  Please provide a complete explanation for the opinion.

b.  Whether it is at least as likely as not that the Veteran's neuropathy of the lower extremities was caused or aggravated by his service-connected lower back disability or bilateral knee disability.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to Dr. M.A.'s March 2006 note (Vol. I) which indicated that the Veteran's EMG report was abnormal in all the distal muscles.  

5.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WILLIAM H. DONNELLY 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


